DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: setting unit, warning unit, detection unit, and determination unit in claims 1 and 7; limiting unit in claim 5; and type determination unit in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-7 recites “straddle type vehicle”; however, according to MPEP 2173.05(b), the addition of the word "type" to an otherwise definite expression extends the scope of the expression so as to render it indefinite. Therefore, these claims are deemed indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP 2015087891 A – cited in IDS.) in view of Tezuka (US 2020013113 A1 – cited in IDS).


a setting unit configured to set a warning line along a boundary between a traveling lane of a self-vehicle and an oncoming lane (figs. 2-3; [0064]-[0066] and [0101]-[0105] the information providing device 3 determines the position at which the virtual white line (i.e. “warning line”)  is displayed on the display 21 based on the acquired virtual white line information (step S28). That is, the position where the virtual white line is superimposed and displayed on the real road that is visible to the driver's view is determined. Then, the information providing device 3 transmits information on the thickness and type of the virtual white line together with the determined position information to the HUD unit, and displays the virtual white line on the display 21 (step S29). [0115] a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed.); 
a warning unit configured to issue a warning if the self-vehicle has crossed the warning line ([0106] Thereafter, the information providing device 3 executes a lane departure warning service process (step S30). That is, when the information providing device 3 displays the virtual white line, the information providing device 3 monitors whether the vehicle deviates from the white line based on the traveling behavior of the vehicle 5. Then, the information providing device 3 outputs an alarm to the driver when it is determined that the vehicle 5 is traveling so as to deviate from the white line. [0107] The alarm is triggered by sound or video. When outputting an alarm by sound, the information providing device 3 causes the speaker 22 to output an alarm sound via the information output unit 32. The sound to be output may be an alarm sound or a voice read out of a message such as "departing from the lane". Further, in the case of outputting an alarm by video, the information providing device 3 causes the display 21 to display the video via the information output unit 32.); 
[0034] The periphery monitoring device 51 is a device that monitors the periphery of the vehicle 5 and acquires information on an object (such as another vehicle) in the vicinity of the vehicle 5. The periphery monitoring device 51 is a radar device such as a millimeter wave radar or a laser radar that detects the position of another vehicle in front of and behind the vehicle 5, an onboard camera that acquires an image around the vehicle 5, and It includes a clearance sonar or the like that detects an existing object. Furthermore, the white line deriving unit 40c recognizes, from traffic regulation information or the like, a situation such as the case where the lane is restricted due to one-way blocking or the case where it is necessary to detour to avoid falling objects. Also derive virtual white line information. As described above, the white line deriving unit 40c derives the optimal virtual white line information according to the traveling environment in which the vehicle 5 is actually traveling. [0115] As shown in FIG. 10A, when there is a point of road construction (i.e. “a difficult-to-travel region”) ahead of the lane where the vehicle 5 travels, and the traffic is restricted, the vehicle 5 needs to travel by detour. However, if the center 4 derives general virtual white line information without considering the actual road conditions etc., a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed. That is, a virtual white line is superimposed and displayed such that a place where traffic is restricted and the vehicle can not pass is set as the traveling lane. Such a display is not appropriate in light of the actual driving situation, and when the lane departure warning service is turned on, the warning is output as it is out of the lane. [0116] On the other hand, in the present embodiment, the center 4 corrects the white line drawing position information based on the traffic regulation information and the like, and derives suitable virtual white line information according to the situation. FIG. 10B is a diagram in which a virtual white line is superimposed and displayed on the road based on the virtual white line information derived by correction as described above. As shown in FIG. 10 (b), a virtual white line that bypasses the construction site is superimposed and displayed, which is an appropriate virtual white line according to the situation. Therefore, even if the vehicle 5 travels along the virtual white line, it does not erroneously determine that the vehicle 5 has run out to the oncoming lane and does not output a warning of lane departure.); and 
a determination unit configured to determine whether it is difficult or possible for the self-vehicle to pass between the boundary and the difficult-to-travel region, if the difficult-to-travel region is detected by the detection unit ([0065] Furthermore, the white line deriving unit 40c recognizes, from traffic regulation information or the like, a situation such as the case where the lane is restricted due to one-way blocking or the case where it is necessary to detour to avoid falling objects. Also derive virtual white line information. As described above, the white line deriving unit 40c derives the optimal virtual white line information according to the traveling environment in which the vehicle 5 is actually traveling. [0115] As shown in FIG. 10A, when there is a point of road construction (i.e. “a difficult-to-travel region”) ahead of the lane where the vehicle 5 travels, and the traffic is restricted, the vehicle 5 needs to travel by detour. However, if the center 4 derives general virtual white line information without considering the actual road conditions etc., a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed. That is, a virtual white line is superimposed and displayed such that a place where traffic is restricted and the vehicle can not pass is set as the traveling lane. Such a display is not appropriate in light of the actual driving situation, and when the lane departure warning service is turned on, the warning is output as it is out of the lane. [0116] On the other hand, in the present embodiment, the center 4 corrects the white line drawing position information based on the traffic regulation information and the like, and derives suitable virtual white line information according to the situation. FIG. 10B is a diagram in which a virtual white line is superimposed and displayed on the road based on the virtual white line information derived by correction as described above. As shown in FIG. 10 (b), a virtual white line that bypasses the construction site is superimposed and displayed, which is an appropriate virtual white line according to the situation. Therefore, even if the vehicle 5 travels along the virtual white line, it does not erroneously determine that the vehicle 5 has run out to the oncoming lane and does not output a warning of lane departure.), 
wherein if it is determined by the determination unit that it is difficult for the self-vehicle to pass, the setting unit changes a position of the warning line to a position shifted from the boundary toward the oncoming lane side, and if it is determined by the determination unit that it is possible for the self-vehicle to pass, the setting unit does not change the position of the warning line ([0102] Then, the center 4 determines whether it is necessary to correct the white line drawing position information in consideration of road information, traffic regulation information, and the like. [0103] That is, although the white line drawing position information is information of a general virtual white line at the point, there is a need for traffic control to restrict the lane or detour at the current time when the vehicle 5 is going to pass the point. This is because it is necessary to change the position of the virtual white line in that case. Therefore, the center 4 extracts the white line drawing position information as virtual white line information when it is determined that normal traveling is possible, and the virtual white line after correction when it is necessary to make the virtual white line different from normal. The information on the position of is extracted as virtual white line information. [0115] As shown in FIG. 10A, when there is a point of road construction (i.e. “a difficult-to-travel region”) ahead of the lane where the vehicle 5 travels, and the traffic is restricted, the vehicle 5 needs to travel by detour. However, if the center 4 derives general virtual white line information without considering the actual road conditions etc., a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed. That is, a virtual white line is superimposed and displayed such that a place where traffic is restricted and the vehicle can not pass is set as the traveling lane. Such a display is not appropriate in light of the actual driving situation, and when the lane departure warning service is turned on, the warning is output as it is out of the lane. [0116] On the other hand, in the present embodiment, the center 4 corrects the white line drawing position information based on the traffic regulation information and the like, and derives suitable virtual white line information according to the situation. FIG. 10B is a diagram in which a virtual white line is superimposed and displayed on the road based on the virtual white line information derived by correction as described above. As shown in FIG. 10 (b), a virtual white line that bypasses the construction site is superimposed and displayed, which is an appropriate virtual white line according to the situation. Therefore, even if the vehicle 5 travels along the virtual white line, it does not erroneously determine that the vehicle 5 has run out to the oncoming lane and does not output a warning of lane departure. [0117] Next, an example in which an alarm is output when the vehicle deviates from the lane will be described. FIG. 11 is a diagram showing the front of the vehicle 5 viewed from the driver's viewpoint, and shows an example in which a lane departure warning is displayed on the display. When the lane departure warning service is turned on, a virtual white line is displayed on a road without a white line. Then, when the vehicle 5 is about to deviate from the virtual white line, an alarm is displayed on the display 21. The alarm can be displayed by using, for example, the display of characters such as "deviation attention" or the like, or the like. In addition, it is desirable that the alarm be displayed at a position that does not interfere with the driver's operation and at which the driver can reliably recognize the alarm.).
	However, Matsui does not disclose a straddle type vehicle.
	Tezuka, from a similar field of endeavor, teaches a straddle type vehicle (abstract, driving assistance apparatus for motorcycle. [0030] The driving assistance functions are, for example, a lane deviation prevention assistance (lane keep assist) function.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention include a straddle type vehicle as taught by Tezuka with a lane deviation taught by Matsui in order to provide driving assistance functions to a saddle type vehicle (as suggested in abstract and [0022] of Tezuka).

Regarding claim 3, Matsui in view of Tezuka discloses the straddle type vehicle according to claim 1, wherein if the difficult-to-travel region is due to parking or stopping of a vehicle, the determination unit determines whether it is difficult or possible for the self-vehicle to pass, based on a type of the parked or stopped vehicle (Matsui [0142] For example, in the case where there is another vehicle that has an influence on the own vehicle, the virtual white line is derived in consideration of the travel locus and the like estimated for the other vehicle. Examples of other vehicles that affect the subject vehicle include vehicles of specific vehicle types and large vehicles such as buses and trucks. In this case, vehicle type information may be included in the vehicle information transmitted from the vehicle to the center, and the center may derive virtual white line information in consideration of the vehicle type information.).

Matsui [0134] Thereafter, the center 4 determines the presence or absence of an oncoming vehicle (step S45). That is, the center 4 determines whether there is another vehicle (that is, an oncoming vehicle) facing the own vehicle at a future time. Specifically, the center 4 compares the traveling direction of the own vehicle and the traveling direction of the other vehicle with the position of the own vehicle at the future time and the position of the other vehicle to determine the roadway on which the own vehicle is traveling. It is determined whether there is another vehicle traveling in the opposite direction to the traveling direction of the vehicle. The center 4 determines that there is an oncoming vehicle when such another vehicle exists, and determines that there is no oncoming vehicle when it does not exist. Then, the center 4 stores the determination result in the database 42 (similar to step S22 in FIG. 5). [0135] Similar to the first embodiment, when the center 4 requests virtual white line information from the information providing device 3, the center 4 derives virtual white line information and transmits it to the information providing device 3. However, in the present embodiment, the center 4 derives virtual white line information in consideration of the presence or absence of an oncoming vehicle. For example, when there is an oncoming vehicle, a process of deriving normal virtual white line information is performed, but if there is no oncoming vehicle, the virtual white line is superimposed and displayed at a position where the host vehicle 5 is more likely to travel. Derive virtual white line information.).

Matsui [0037] The operation assisting device 54 is a device that intervenes in the operation of the driver to assist the operation of the driver. The operation assistance device 54 includes an automatic brake operation that automatically operates the brake based on the information acquired by the periphery monitoring device 51.).

Regarding claim 6, Matsui in view of Tezuka discloses the straddle type vehicle according to claim 5, further comprising a type determination unit configured to determine a type of the other vehicle, wherein the threshold is set smaller when it is determined by the type determination unit that the other vehicle is a two-wheeled vehicle than when it is determined by the type determination unit that the other vehicle is a four-wheeled vehicle (Matsui [0142] For example, in the case where there is another vehicle that has an influence on the own vehicle, the virtual white line is derived in consideration of the travel locus and the like estimated for the other vehicle. Examples of other vehicles that affect the subject vehicle include vehicles of specific vehicle types and large vehicles such as buses and trucks. In this case, vehicle type information may be included in the vehicle information transmitted from the vehicle to the center, and the center may derive virtual white line information in consideration of the vehicle type information.).


a setting unit configured to set a warning line along a boundary between a traveling lane of a self-vehicle and an oncoming lane (figs. 2-3; [0064]-[0066] and [0101]-[0105] the information providing device 3 determines the position at which the virtual white line (i.e. “warning line”)  is displayed on the display 21 based on the acquired virtual white line information (step S28). That is, the position where the virtual white line is superimposed and displayed on the real road that is visible to the driver's view is determined. Then, the information providing device 3 transmits information on the thickness and type of the virtual white line together with the determined position information to the HUD unit, and displays the virtual white line on the display 21 (step S29). [0115] a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed.); 
a warning unit configured to issue a warning if the self-vehicle has crossed the warning line ([0106] Thereafter, the information providing device 3 executes a lane departure warning service process (step S30). That is, when the information providing device 3 displays the virtual white line, the information providing device 3 monitors whether the vehicle deviates from the white line based on the traveling behavior of the vehicle 5. Then, the information providing device 3 outputs an alarm to the driver when it is determined that the vehicle 5 is traveling so as to deviate from the white line. [0107] The alarm is triggered by sound or video. When outputting an alarm by sound, the information providing device 3 causes the speaker 22 to output an alarm sound via the information output unit 32. The sound to be output may be an alarm sound or a voice read out of a message such as "departing from the lane". Further, in the case of outputting an alarm by video, the information providing device 3 causes the display 21 to display the video via the information output unit 32.); 
a detection unit configured to detect a difficult-to-travel region in the traveling lane ([0034] The periphery monitoring device 51 is a device that monitors the periphery of the vehicle 5 and acquires information on an object (such as another vehicle) in the vicinity of the vehicle 5. The periphery monitoring device 51 is a radar device such as a millimeter wave radar or a laser radar that detects the position of another vehicle in front of and behind the vehicle 5, an onboard camera that acquires an image around the vehicle 5, and It includes a clearance sonar or the like that detects an existing object. Furthermore, the white line deriving unit 40c recognizes, from traffic regulation information or the like, a situation such as the case where the lane is restricted due to one-way blocking or the case where it is necessary to detour to avoid falling objects. Also derive virtual white line information. As described above, the white line deriving unit 40c derives the optimal virtual white line information according to the traveling environment in which the vehicle 5 is actually traveling. [0115] As shown in FIG. 10A, when there is a point of road construction (i.e. “a difficult-to-travel region”) ahead of the lane where the vehicle 5 travels, and the traffic is restricted, the vehicle 5 needs to travel by detour. However, if the center 4 derives general virtual white line information without considering the actual road conditions etc., a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed. That is, a virtual white line is superimposed and displayed such that a place where traffic is restricted and the vehicle can not pass is set as the traveling lane. Such a display is not appropriate in light of the actual driving situation, and when the lane departure warning service is turned on, the warning is output as it is out of the lane. [0116] On the other hand, in the present embodiment, the center 4 corrects the white line drawing position information based on the traffic regulation information and the like, and derives suitable virtual white line information according to the situation. FIG. 10B is a diagram in which a virtual white line is superimposed and displayed on the road based on the virtual white line information derived by correction as described above. As shown in FIG. 10 (b), a virtual white line that bypasses the construction site is superimposed and displayed, which is an appropriate virtual white line according to the situation. Therefore, even if the vehicle 5 travels along the virtual white line, it does not erroneously determine that the vehicle 5 has run out to the oncoming lane and does not output a warning of lane departure.); and 
a determination unit configured to determine whether it is difficult or possible for the self-vehicle to pass between the boundary and the difficult-to-travel region, if the difficult-to-travel region is detected by the detection unit ([0065] Furthermore, the white line deriving unit 40c recognizes, from traffic regulation information or the like, a situation such as the case where the lane is restricted due to one-way blocking or the case where it is necessary to detour to avoid falling objects. Also derive virtual white line information. As described above, the white line deriving unit 40c derives the optimal virtual white line information according to the traveling environment in which the vehicle 5 is actually traveling. [0115] As shown in FIG. 10A, when there is a point of road construction (i.e. “a difficult-to-travel region”) ahead of the lane where the vehicle 5 travels, and the traffic is restricted, the vehicle 5 needs to travel by detour. However, if the center 4 derives general virtual white line information without considering the actual road conditions etc., a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed. That is, a virtual white line is superimposed and displayed such that a place where traffic is restricted and the vehicle can not pass is set as the traveling lane. Such a display is not appropriate in light of the actual driving situation, and when the lane departure warning service is turned on, the warning is output as it is out of the lane. [0116] On the other hand, in the present embodiment, the center 4 corrects the white line drawing position information based on the traffic regulation information and the like, and derives suitable virtual white line information according to the situation. FIG. 10B is a diagram in which a virtual white line is superimposed and displayed on the road based on the virtual white line information derived by correction as described above. As shown in FIG. 10 (b), a virtual white line that bypasses the construction site is superimposed and displayed, which is an appropriate virtual white line according to the situation. Therefore, even if the vehicle 5 travels along the virtual white line, it does not erroneously determine that the vehicle 5 has run out to the oncoming lane and does not output a warning of lane departure.), 
wherein if it is determined by the determination unit that it is difficult for the self-vehicle to pass, the setting unit changes a position of the warning line to a position shifted from the boundary toward the oncoming lane side, and if it is determined by the determination unit that it is possible for the self-vehicle to pass, the setting unit does not change the position of the warning line ([0102] Then, the center 4 determines whether it is necessary to correct the white line drawing position information in consideration of road information, traffic regulation information, and the like. [0103] That is, although the white line drawing position information is information of a general virtual white line at the point, there is a need for traffic control to restrict the lane or detour at the current time when the vehicle 5 is going to pass the point. This is because it is necessary to change the position of the virtual white line in that case. Therefore, the center 4 extracts the white line drawing position information as virtual white line information when it is determined that normal traveling is possible, and the virtual white line after correction when it is necessary to make the virtual white line different from normal. The information on the position of is extracted as virtual white line information. [0115] As shown in FIG. 10A, when there is a point of road construction (i.e. “a difficult-to-travel region”) ahead of the lane where the vehicle 5 travels, and the traffic is restricted, the vehicle 5 needs to travel by detour. However, if the center 4 derives general virtual white line information without considering the actual road conditions etc., a straight virtual white line is placed at the approximate center of the road as shown in FIG. 8 (b). It will be displayed superimposed. That is, a virtual white line is superimposed and displayed such that a place where traffic is restricted and the vehicle can not pass is set as the traveling lane. Such a display is not appropriate in light of the actual driving situation, and when the lane departure warning service is turned on, the warning is output as it is out of the lane. [0116] On the other hand, in the present embodiment, the center 4 corrects the white line drawing position information based on the traffic regulation information and the like, and derives suitable virtual white line information according to the situation. FIG. 10B is a diagram in which a virtual white line is superimposed and displayed on the road based on the virtual white line information derived by correction as described above. As shown in FIG. 10 (b), a virtual white line that bypasses the construction site is superimposed and displayed, which is an appropriate virtual white line according to the situation. Therefore, even if the vehicle 5 travels along the virtual white line, it does not erroneously determine that the vehicle 5 has run out to the oncoming lane and does not output a warning of lane departure. [0117] Next, an example in which an alarm is output when the vehicle deviates from the lane will be described. FIG. 11 is a diagram showing the front of the vehicle 5 viewed from the driver's viewpoint, and shows an example in which a lane departure warning is displayed on the display. When the lane departure warning service is turned on, a virtual white line is displayed on a road without a white line. Then, when the vehicle 5 is about to deviate from the virtual white line, an alarm is displayed on the display 21. The alarm can be displayed by using, for example, the display of characters such as "deviation attention" or the like, or the like. In addition, it is desirable that the alarm be displayed at a position that does not interfere with the driver's operation and at which the driver can reliably recognize the alarm.).
	However, Matsui does not disclose a straddle type vehicle.
	Tezuka, from a similar field of endeavor, teaches a straddle type vehicle (abstract, driving assistance apparatus for motorcycle. [0030] The driving assistance functions are, for example, a lane deviation prevention assistance (lane keep assist) function.). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention include a straddle type vehicle as taught by Tezuka with a lane deviation taught by Matsui in order to provide driving assistance functions to a saddle type vehicle (as suggested in abstract and [0022] of Tezuka).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (JP 2015087891 A – cited in IDS) in view of Tezuka (US 2020013113 A1 – cited in IDS) as applied to claim 1 above, further in view of Miyajima et al. (JP 2008102690 A – cited in IDS).

Regarding claim 2, Matsui in view of Tezuka discloses the straddle type vehicle according to claim 1, but does not expressly disclose wherein if a distance between the boundary and the difficult-to-travel region is smaller than or equal to a predetermined distance, the determination unit determines that it is difficult for the self-vehicle to pass.
Miyajima, from a similar field of endeavor, teaches wherein if a distance between the boundary and the difficult-to-travel region is smaller than or equal to a predetermined distance, [0043]-[0044] This obstacle avoidance guidance will be described with reference to FIG. The control unit 10 controls the image processor 20 to determine whether or not the lane 101 protrudes when the own vehicle C1 passes by the side of the stopped vehicle C2 (step S8-1). Specifically, the control unit 10 controls the image processor 20 to detect the vehicle width W1 (see FIG. 9) of the stopped vehicle C2 by known image processing. Further, the width W2 of the lane 101 in which the host vehicle C1 travels is acquired from the route data 16 or the map drawing data 17, or a known white line recognition process is performed on the image data G to detect a center line or the like. The width W2 of the lane 101 in which the host vehicle C1 travels is acquired. Then, the remaining lane width W3 is calculated by subtracting the vehicle width W1 of the stopped vehicle C2 from the width W2 of the lane 101. [0045] When the remaining lane width W3 is calculated, the control unit 10 determines that the remaining lane width W3 is greater than the value obtained by adding the vehicle width W4 of the host vehicle C1 and the minimum necessary interval when passing the side of the stopped vehicle C2. When it is determined that the vehicle is large, that is, when it is predicted that the lane will not protrude when the stopped vehicle C2 is avoided, the process proceeds to step S8-9 described later. Further, when it is determined that the remaining lane width W3 is smaller than the value obtained by adding the vehicle width W4 of the host vehicle C1 and the interval between the minimum required stop vehicle C2 at the time of passing, that is, the stop vehicle C2 is avoided.)
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention include the determination unit determines that it is difficult for the self-vehicle to pass if a distance between the boundary and the difficult-to-travel region is smaller than or equal to a predetermined distance as suggested by Miyajima in the system taught as suggested in [0005] of Miyajima).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684    

                                                                                                                                                                                     

					/QUAN ZHEN WANG/                                                                        Supervisory Patent Examiner, Art Unit 2684